                Case 21-12609-AJC        Doc 11    Filed 04/12/21     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  www.flsb.uscourts.gov

In re:                                                       Case No. 21-12609-AJC
                                                             Chapter 15
PERFORMANCE INSURANCE COMPANY SPC,

                Debtor.
                                                     /

         NOTICE OF APPEARANCE AND DEMAND FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that, pursuant to section 1109(b) of Title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of

Bankruptcy Procedures (the “Bankruptcy Rules”), Adams and Reese LLP and Alston & Bird LLP

hereby enter their appearance as counsel to Lexington Insurance Company in the above-captioned

Chapter 15 case, and request, pursuant to Bankruptcy Rules 2002 and 9007 and section 1109(b) of

the Bankruptcy Code, that copies of all notices and pleadings in this case be given and served upon

the undersigned counsel as follows:


         John T. Rogerson III                        Leib M. Lerner
         ADAMS AND REESE LLP                         ALSTON & BIRD LLP
         501 Riverside Avenue, Suite 601             333 South Hope Street, Sixteenth Floor
         Jacksonville, FL 32202                      Los Angeles, CA 90071
         Telephone: (904) 355-1700                   Telephone: (213) 576-1000
         Email: john.rogerson@arlaw.com              leib.lerner@alston.com
                dana.tompkins@arlaw.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading, or request,

whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,
               Case 21-12609-AJC          Doc 11      Filed 04/12/21     Page 2 of 3




telephone, telegraph, telex, or otherwise filed or given with regard to the above-referenced case

and the proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed or construed as (a) a

consent by Lexington Insurance Company to the jurisdiction of the Court or any other court with

respect to proceedings, if any, commenced in any case against or otherwise involving Lexington

Insurance Company, or (b) a waiver of any right of Lexington Insurance Company (i) to have final

orders in non-core matters entered only after de novo review by a district judge; (ii) to trial by jury

in any proceeding so triable herein or in any case, controversy, or proceeding related hereto; (iii) to

have the reference withdrawn by the United States District Court in any matter subject to

mandatory or discretionary withdrawal; or (iv) to other rights, claims, actions, defenses, setoffs, or

recoupments to which Lexington Insurance Company is or may be entitled under agreements, in

law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are

expressly reserved hereby. This Notice of Appearance shall not be deemed to constitute consent

to electronic service of any pleading or papers for which mailed or personal service is required

under the applicable Bankruptcy Rules or Federal Rules of Civil Procedure.

Dated: April 12, 2021
                                               ADAMS AND REESE LLP


                                               By:   /s/ John T. Rogerson III
                                                 John T. Rogerson III
                                                 Florida Bar No. 832839
                                                 john.rogerson@arlaw.com
                                                 dana.tompkins@arlaw.com
                                                 501 Riverside Avenue, Suite 601
                                                 Jacksonville, FL 32202
                                                 Main Telephone: (904) 355-1700
                                                 Direct Dial Telephone: (904) 493-3303
                                                 Facsimile: (904) 355-1797

                                                  2
Case 21-12609-AJC   Doc 11   Filed 04/12/21   Page 3 of 3




                              -and-

                         Leib M. Lerner (pro hac vice pending)
                         ALSTON & BIRD LLP
                         333 South Hope Street, Sixteenth Floor
                         Los Angeles, CA 90071
                         Telephone: (213) 576-1000
                         Leib.lerner@alston.com

                         Attorneys for Lexington Insurance Company




                         3
